AO 106 (Rev. 04/10)8:19-mj-00395-SMB
                    Application for a Search Warrant   Doc # 1 Filed: 08/20/19 Page 1 of 22 - Page ID # 1


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                             District
                                                       __________     of Nebraska
                                                                   District  of __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         Case No. 8:19MJ395
 Three Cell Phones, a Samsung Flip Phone, a LG Flip Phone              )
IMEI Number ending 730746-1, a LG Flip Phone IMEI Number               )
  ending 685359-7, all more fully described in Attachment A            )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
Three Cell Phones, a Samsung Flip Phone, a LG Flip Phone IMEI Number ending 730746-1, a LG Flip Phone IMEI Number ending
685359-7, all more fully described in Attachment A

located in the                                   District of               Nebraska             , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ✔u evidence of a crime;
              ✔u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
         18 U.S.C. § 2113(a)                      Bank Robbery



          The application is based on these facts:
        See attached Affidavit

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                        _ @/i_-__              Applicant’s signature

          ✔
          u 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH                                John Hallock, FBI Special Agent
                                                                                               Printed name and title
          u 6ZRUQWREHIRUHPHE\WHOHSKRQHRURWKHU
            UHOLDEOHHOHFWURQLFPHDQV.

Date:          8-20-19
                                                                                                 Judge’s signature

City and state: Omaha, Nebraska                                                       Susan M. Bazis, U.S. Magistrate Judge
                                                                                               Printed name and title
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 2 of 22 - Page ID # 2



                             AFFIDAVIT OF JOHN D. HALLOCK

       I, John D. Hallock, having been first duly sworn, do hereby depose and state as follows:

                                        INTRODUCTION

       1.      I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI), and have

been so employed for approximately eighteen (18) years. I am currently assigned to the FBI

Omaha Division, Great Plains Violent Crimes Task Force, where I am responsible for

investigating violations of various criminal statutes, including those pertaining to Bank Robbery

and other violent crimes. I have been the Case Agent and have assisted in Bank Robbery

Investigations and other violent crime investigations, which have resulted in search warrants,

arrests, and the seizure of forfeiture and assets. Prior to joining the FBI, I served in the United

States Air Force (USAF), both active duty and National Guard for 8 ½ years, and then served as

a police officer for seven years.

       2.      I have received relevant training in violent crime, and Bank Robbery Violations

from the FBI Academy in Quantico, Virginia. I have also acquired knowledge and information

about the means and methods of Bank Robbery from other means or sources, including informal

training, other law enforcement officers and investigators, informants, persons whom I have

arrested and/or interviewed, and my participation in multiple investigations related to Bank

Robbery. The aforementioned investigations ultimately led to the arrests and convictions of

those persons who violated those federal crimes. Since this affidavit is being submitted for the

limited purpose of securing court orders authorizing the examination of property, specifically

electronic devices, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable


                                                  1
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 3 of 22 - Page ID # 3



cause to believe that evidence of violation of Title 18, United States Code, Section 2113(a)

(Bank Robbery) and other violations of federal law are allegedly being facilitated by the use of

electronic devices, specifically cellular telephone(s) described below in this affidavit and that

evidence that is stored on the cellular telephone(s) may lead to the discovery of evidence

establishing such violations.

                                PURPOSE OF THIS AFFIDAVIT

       3.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the following authorizing the examination of

property—electronic devices—which are currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.

       4.      In addition, based on my knowledge, training and experience, individuals who

participate in Bank Robbery Violations to include commercial robbery often utilize digital

cellular telephones to contact their associates in order to discuss the ways and means of how they

will conduct the illegal activity. A digital cellular telephone or "Smart Phone" (a smart phone is

a digital cellular telephone with the added abilities to browse the world wide web, send and

receive e-mail and digital media such as pictures and video files, and send MMS or "text"

messages) is a portable telephone that may be transported from one place to another and remain

operational through the use of a portable battery pack or alternate source. Digital cellular

telephones are capable of sending and receiving wire communications, operate as a digital

paging and voice mail device, send and receive MMS or "text" messaging, browse the internet,

take video movies, still pictures, and voice notes, and allow e-mail to be sent and received.

Digital cellular telephones and/or "Smart phones" contain "address books" or a series of stored


                                                  2
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 4 of 22 - Page ID # 4



telephone numbers which are associated with names either given or nicknames that are assigned

by the user of the telephone. Digital cellular telephones are not party lines, and each telephone

has an assigned telephone number, which may be changed, much the same way as a regular

residential telephone. Calls can be made to, or received from a regular telephone, other cellular

telephones, paging devices, or other facility that can be contacted by a conventional telephone.

Digital cellular telephones, as with digital display pagers, permit drug traffickers to remain in

constant communication with one another via voice, text messaging and e-mail. Your affiant

knows that individuals who are involved with Bank Robbery often have stored in their

telephones: (1) the telephone numbers and digital display codes used by accomplices, aiders and

abettors, co-conspirators and participants in these illegal activities; (2) the identities of co-

conspirators, customers, and criminal associates based upon subscriber information derived from

the retrieved telephone numbers and names associated with them; (3) stored text and e-mail

messages identifying possible co-conspirators or identifying or discussing certain robberies and

larcenies; and/or (4) stored digital images and movies, depicting evidence and fruits of the

above-listed crime.

                IDENTIFICATION OF THE DEVICE(S) TO BE SEARCHED

        5.      The electronic devices, specifically cellular telephones, to be searched, are

described in Attachment A and are as follows:

                i.      A Black Samsung Flip Phone, with Federal Communications Commission

        (FCC) Identification Number A3LSMB311V, currently located at the FBI Omaha

        Division Property Room, 4411 South 121st Court, Omaha, Nebraska 68137.

                ii.     A Black LG Flip Phone, with International Mobile Equipment Identity


                                                   3
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 5 of 22 - Page ID # 5



       (IMEI) Number 359926-08-730746-1, currently located at the FBI Omaha Division

       Property Room, 4411 South 121st Court, Omaha, Nebraska 68137.

              iii.    A Black LG Flip Phone, with International Mobile Equipment Identity

       (IMEI) Number 354104-08-685359-7, currently located at the FBI Omaha Division

       Property Room, 4411 South 121st Court, Omaha, Nebraska 68137.

                                    ITEMS TO BE SEIZED

       6.     The items to be seized from the above-listed electronic devices, according to the

protocol listed on Attachment B, are the following:

              i.      All text messages, e-mails, or other electronic communications related to

       Bank Robbery, including all electronic communications related to the specific locations

       of commercial banks and credit unions to include directions and photographs;

              ii.     Any information related to other co-conspirators (including names,

       addresses, telephone numbers, or any other identifying information);

              iii.    All bank records, checks, credit card bills, account information, and other

       financial records;

              iv.     Information reflecting the location of the telephone.

              v.      Evidence of user attribution showing who used or owned the devices at the

       time the things described in this warrant were created, edited, or deleted, such as logs,

       phonebooks, saved usernames and passwords, documents, and browsing history.

                             OVERVIEW OF INVESTIGATION

       7.     On January 25, 2019, at approximately 9:12 a.m., two black males, both

approximately 5'10" tall and weighing 160 pounds, attempted to enter the Cobalt Credit Union,


                                                 4
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 6 of 22 - Page ID # 6



1712 Madison Avenue, Council Bluffs, Iowa, and rob it. Both robbers made it inside the

vestibule, but could not get into the interior credit union door since it is a controlled access. The

first robber was described as wearing Khaki pants, a white jacket with camouflage print, and a

white cloth across his face. The first robber was carrying a black and chrome semi-automatic

handgun. The second robber was described as wearing dark clothing and carrying some type of

bag in one of his pants pockets. Law enforcement personnel assigned to the FBI Omaha Great

Plains Violent Crime Task Force responded to the Cobalt Credit Union to assist the Council

Bluffs Police Department with the investigation.

       8.        After the attempted credit union robbery, both robbers fled the scene in a 2007

Copper/Red colored Chrysler Aspen SUV with Nebraska License Plate VXI126, which was

previously reported stolen. The vehicle was recovered at the intersection of 1st Street and Pierce

Street in Council Bluffs, Iowa, and was towed to the Council Bluffs Police Department, 1 Ezra

Jackson Way, Council Bluffs, Iowa, in order to be processed for evidence of the attempted credit

union robbery.

       9.        During the evidence processing of the 2007 Chrysler Aspen SUV with Nebraska

License Plate VXI126 which was conducted by the FBI Omaha Evidence Response Team

(ERT), members of the FBI Omaha Great Plains Violent Crime Task Force contacted the owner

of the stolen 2007 Chrysler Aspen SUV, who I will identify as “MS.” MS was notified that the

vehicle was recovered, and was used in an attempted robbery. MS was asked if MS would come

to the Council Bluffs Police Department to recover the vehicle, and let investigators know if

there were any items in the vehicle that did not belong to MS. When MS arrived at the Council

Bluffs Police Department, MS looked in the vehicle while the doors were open and reported that


                                                  5
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 7 of 22 - Page ID # 7



a pair of sunglasses that were in the front console cup holder and a multi-colored plastic type

shopping bag that was on the floorboard of the vehicle did not belong to MS.

       10.     After the processing of the 2007 Chrysler Aspen SUV, items of evidence that

were collected to include the sunglasses and multi colored bag (identified as a Marshalls

Department Store Shopping Bag) were sent to the FBI Laboratory in Quantico, Virginia for

processing. On May 2, 2019, your affiant received a telephone call from the FBI Laboratory

Latent Print Unit (LPU) that reported there were latent fingerprints found on the Marshalls

Shopping Bag that were identified as belonging to TEVONTA REAIR TILLER, a black male,

born in 1996. In July 2019, subsequent to the verbal confirmation of the latent fingerprint

identification, the FBI Laboratory LPU provided your affiant with Laboratory Report Number

2019-00299-4, which reported that three (3) latent fingerprints were found on the Marshalls

Shopping Bag that belonged to TILLER, with assigned FBI Number 882292CH1. After

receiving the results, your affiant conducted another review of the video surveillance from the

attempted credit union robbery, which confirmed that the second credit union robber who entered

the credit union vestibule area, wearing a black or dark colored hooded sweatshirt with the hood

up, black sweatpants, dark sunglasses, and a white or grayish colored bandana across his mouth,

had the Marshalls Shopping Bag in his left hand or in his left front pants pocket.

       11.     On July 23, 2019, in the United States District Court, for the Southern District of

Iowa, Council Bluffs, Iowa, the Federal Grand Jury (FGJ) returned a True Bill Indictment, while

the United States District Court, for the Southern District of Iowa, returned an arrest warrant for

TEVONTA REAIR TILLER, a black male, born in 1996, charging TILLER with one (1) count

of Attempted Bank Robbery, in violation of Title 18, United States Code, Section 2113(a). On


                                                 6
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 8 of 22 - Page ID # 8



July 23, 2019, your affiant had the FBI Omaha Radio Room enter the active warrant for TILLER

in the National Crime Information Center (NCIC) Database.

       12.     In May 2019, Papillion Police Department Detective Matthew Elsasser,

previously assigned to the FBI Omaha Great Plains Violent Crime Task Force, informed your

affiant that TILLER was possibly residing at the Lux 96 Apartments located in Papillion,

Nebraska. Detective Elsasser reported that he talked to the Property Management at the Lux 96

Apartment Complex, who reported there were numerous complaints that came from Apartment

Number 2307 from other residents because of the smell of marijuana coming from the apartment.

       13.     On 07/24/2019, your affiant met with property leasing manager at the Lux 96

Apartments, who I will identify as “SE.” SE reported that TEVONTA REAIR TILLER is

currently listed as the lease holder for Apartment 2307 located at 1221 West 6th Street, Papillion,

Nebraska 68046. SE reported that TILLER listed TYRONE DEVERS as TILLER’S employer,

where it was reported that DEVERS owned 2$2 Construction Company, and DEVERS home

address as 4202 Pratt Street, Omaha, Nebraska. SE reported that the rent for the apartments has

been paid by way of money order which has no identifying information on the order, and the

money orders are dropped in the overnight box located at SE’S office located at the apartment

clubhouse.

       14.     SE reported that SE and the management team found out that a black male

identified as DEMITRIUS EDWARD ALSTON, born in 1989, was living in Apartment 2307.

SE reported that ALSTON, while spending time at the apartment pool, had dropped his State of

Nebraska Identification on the ground. SE reported that while checking the property

management records, SE learned that ALSTON has once toured another property owned by SE’S


                                                 7
       8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 9 of 22 - Page ID # 9



management team, specifically 1402 North 104th Plaza, Omaha, Nebraska. SE reported that SE

recognized ALSTON when SE saw ALSTON around the apartment complex, as SE described

ALSTON had long dreads and wore glasses. SE reported that SE’S management team has

received numerous complaints about the smell of marijuana coming from apartment 2307.

       15.    On July 26, 2019, your affiant interviewed a renter located in the immediate

vicinity of 1221 West 6th Street, Apartment Number 2307, who I will refer to as “CP.” CP was

provided photographs of TILLER, ALSTON, and DEVERS which contained no identifying

information. CP reported the photograph of ALSTON was her neighbor, and that CP had seen

ALSTON driving a Maroon Mustang with a black stripe on it in the apartment complex parking

lot. CP reported that after reviewing the photographs of TILLER and DEVERS, CP may have

seen both individuals in the apartment hallway while she looked at the peephole of her

apartment.

       16.    On July 26, 2019, your affiant was contacted by FBI Special Agent Rachelle

Glenn, assigned to the FBI Charlotte Division, Fayetteville, North Carolina Resident Agency

(RA). SA Glenn reported that at approximately 10:14 am, two masked and armed black males

entered the Wells Fargo located at 4924 Morganton Road, Fayetteville, NC. The males entered

the bank, vaulted the counter, and stole approximately $95,000 in federally insured funds. SA

Glenn reported that the males fled in a Chevy Lumina which was located abandoned

approximately half a mile from the Wells Fargo behind a shopping plaza. The first male was

wearing a gray hooded sweatshirt with the hood up with a white logo on the left chest, dark

sunglasses, gray sweatpants, gray type cloth gloves and a white surgical mask. The second male

was wearing a gray hooded sweatshirt with the hood up, dark sunglasses, dark colored or black


                                               8
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 10 of 22 - Page ID # 10



sweatpants, gray type cloth gloves and a white surgical mask. Both males were armed with

black semi-automatic handguns.

       17.     SA Glenn reported that on July 26, 2019, at approximately 12:30 pm, a black

male identified as DEMITRIUS EDWARD ALSTON, born in 1989, with a listed residence of

4202 Pratt Street, Omaha, Nebraska 68111, attempted to fly out of the Fayetteville Regional

Airport located at 400 Airport Road, Fayetteville, North Carolina. During a search of

ALSTON’S bag while in the TSA security section, a large amount of United States currency was

discovered secreted in multiple locations. ALSTON then fled the airport after grabbing his

belongings which were later found abandoned on airport property. As ALSTON fled, he dropped

United States currency and his belongings. Approximately $38,110.25 was recovered from the

airport grounds, to include US currency inside of ALSTON’S bag. In addition to the currency, a

cellular phone and multiple belongings to include his Nebraska driver's license #H1368919 were

recovered. During scene processing, the Fayetteville Police Department (FPD) detectives noted

that the majority of the bills located inside of ALSTON's bag, which contained approximately

$23,000 of the approximately $38,110.25 recovered, were in sequential order. ALSTON has not

been located since leaving the Fayetteville Regional Airport. SA Glenn reported that the

Fayetteville Police Department has issued a nationwide extraditable arrest warrant for

DEMITRIUS EDWARD ALSTON, a black male, born in 1989, for his involvement with the

Wells Fargo Bank robbery that occurred on July 26, 2019 at 4924 Morganton Road, Fayetteville,

North Carolina. Currently, ALSTON’S whereabouts are unknown.

       18.     On May 28, 2016, at approximately 9:44 a.m., two Black male subjects, entered

the Wells Fargo Bank, 3536 Comstock Avenue, Bellevue, Nebraska, and robbed the bank. One


                                                9
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 11 of 22 - Page ID # 11



of the Black males displayed a handgun, while the other jumped over the teller counter to obtain

the United States currency. Witnesses state that a Black Mazda Pickup truck was used for the

robbery, and was then left at a nearby apartment complex as the Black males then got into a

silver compact vehicle and fled the area. During the robbery, a garbage bag was left in the bank

by one of the robbers. The garbage bag along with other evidentiary items were sent to the FBI

Laboratory for latent print analysis. The FBI Laboratory reported that the garbage bag had

twenty (20) identifiable latent prints on it that belonged to DEMITRIUS EDWARD ALSTON

with FBI assigned number 233495NC8. ALSTON was subsequently convicted and sentenced for

Attempted Robbery through Sarpy County, Nebraska, where he received a state prison sentence

of not less than twelve months nor more than thirteen months, in where ALSTON had to serve a

minimum of six (6) months in the Nebraska Department of Corrections.

       19.     On August 7, 2019, your affiant was contacted by SE, who reported that SE just

received a telephone call from TEVONTA TILLER in where TILLER stated that he was coming

to the Lux 96 Apartments office because he needed a new key for his apartment. At

approximately 6:00 p.m. your affiant with Omaha Police Department (OPD) Task Force Officer

(TFO) Jon Martin arrested TILLER, as TILLER attempted to enter the Lux 96 Apartment

Clubhouse. The Papillion Police Department Uniform Patrol Officers arrived and assisted as

cover officers during the arrest. After the arrest, TFO Martin collected TILLER'S cellular

telephone which was laying on the concrete sidewalk, and then searched TILLER for weapons

and contraband, with negative findings. TILLER was then placed in the back of a Papillion

Police Department patrol vehicle and was subsequently transported to the Papillion Police

Department for processing. TFO Martin took possession of the cellular telephone, TILLER'S


                                               10
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 12 of 22 - Page ID # 12



driver's license, Tiller's credit card, TILLER'S insurance card, a set of car keys and house keys,

and forty-eight (48) dollars in United States currency which was in a pocket attached to the

cellular phone case.

       20.     At approximately 6:31 p.m., your Affiant, in the presence of TFO Martin, read

TILLER an Advice of Rights Form. TILLER was then asked to read over the form. After reading

over the form, TILLER stated that he did not want to talk with law enforcement, invoking his

Miranda rights. The interview was immediately terminated. TILLER was asked if he would

give consent to search his vehicle that he drove to the apartment complex, specifically a 2016

Black Chevrolet Sonic with Nebraska License WGE549, registered to TILLER and his mother,

DEANNA MCKNIGHT-TILLER. TILLER stated that he would give consent, and signed an FD-

26 Consent to Search Form which was witnessed by your Affiant. The search of the vehicle was

subsequently conducted by TFO Martin with negative findings. TILLER did provide

investigators with his cellular telephone number of (402) 415-4421, and his and his mother’s

address of 2122 Franklin Street, Omaha, Nebraska 68110.

       21.     TILLER was then transported in TFO Martin's bureau issued vehicle to the

Pottawattamie County Jail, 1400 Big Lake Road, Council Bluffs, Iowa, where he was lodged for

the federal warrant. TFO Martin provided the Pottawattamie County Jail personnel with

TILLER'S items to include his license, credit card and insurance card, and the forty-eight dollars

in United States currency. TILLER’S cellular telephone was subsequently seized and booked

into FBI property for purposes of obtaining a search warrant for the cellular telephone.

TILLER’S vehicle keys and house keys were subsequently returned to his mother’s residence in

Omaha, Nebraska.


                                                11
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 13 of 22 - Page ID # 13



       22.     On August 9, 2019, in the United States District Court, for the District of

Nebraska, the Honorable Michael D. Nelson, United States Magistrate Judge, signed an affidavit

in support of a search warrant, an application for a search warrant, and a search and seizure

warrant for the residence of TILLER, specifically 1221 West 6th Street, Apartment Number

2307, Papillion, Nebraska 68046, and an affidavit in support of a search warrant, an application

for a search warrant, and a search and seizure warrant for TILLER’S red IPhone.

       23.     On August 9, 2019, members of the FBI Omaha Division Great Plains Violent

Crime Task Force and other law enforcement personnel executed the above-described search

warrant at the residence of TEVONTA REAIR TILLER, specifically 1221 West 6th Street,

Apartment Number 2307, Papillion, Nebraska 68046. During the search warrant, items seized

included gloves and clothing that looked similar or identical to the clothing worn in the January

25, 2019 attempted robbery at the Cobalt Credit Union in Council Bluffs, Iowa, and clothing that

looked similar or identical to the clothing worn in the July 26, 2019 bank robbery at the Wells

Fargo Bank in Fayetteville, North Carolina. Other items seized included venue items for

TEVONTA REAIR TILLER, TRE DUPREE BOSWELL, and DEMITRIUS EDWARD

ALSTON, the vehicle title for the vehicle used in the July 26, 2019 Wells Fargo bank robbery in

Fayetteville, North Carolina, and three cellular telephones, to include the Black Samsung Flip

Phone, with Federal Communications Commission (FCC) Identification Number

A3LSMB311V, the black LG Flip Phone, with International Mobile Equipment Identity (IMEI)

Number 359926-08-730746-1, and the black LG Flip Phone, with International Mobile

Equipment Identity (IMEI) Number 354104-08-685359-7, all currently located at the FBI Omaha

Division Property Room, 4411 South 121st Court, Omaha, Nebraska 68137.


                                                12
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 14 of 22 - Page ID # 14



         24.   On August 13, 2019, your affiant was notified by detectives of the Fayetteville

Police Department (FPD) in Fayetteville, North Carolina that the FPD had also secured an

nationwide extraditable arrest warrant for TRE DUPREE BOSWELL, a black male, born in

1996, for his participation with DEMITRIUS EDWARD ALSTON in the July 26, 2019 Wells

Fargo Bank robbery in Fayetteville, North Carolina.

                                         CONCLUSION

         25.   Based on the foregoing facts and my training, education, and experience, there is

probable cause that evidence, contraband, fruits, and instrumentalities of violations of Title 18,

United States Code, Section 2113(b) and Title 18, United States Code, Section 2113(a) and (d)

will be found in the Black Samsung Flip Phone, with Federal Communications Commission

(FCC) Identification Number A3LSMB311V, the black LG Flip Phone, with International

Mobile Equipment Identity (IMEI) Number 359926-08-730746-1, and the black LG Flip Phone,

with International Mobile Equipment Identity (IMEI) Number 354104-08-685359-7, all currently

located at the FBI Omaha Division Property Room, 4411 South 121st Court, Omaha, Nebraska

68137.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

         26.   Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

         27.   Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct


                                                 13
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 15 of 22 - Page ID # 15



evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

               i.     Data on the storage medium can provide evidence of a file that was once

       on the storage medium but has since been deleted or edited, or of a deleted portion of a

       file (such as a paragraph that has been deleted from a word processing file). Forensic

       evidence on a device can also indicate who has used or controlled the device. This “user

       attribution” evidence is analogous to the search for “indicia of occupancy” while

       executing a search warrant at a residence.

               ii.    A person with appropriate familiarity with how an electronic device works

       may, after examining this forensic evidence in its proper context, be able to draw

       conclusions about how electronic devices were used, the purpose of their use, who used

       them, and when.

               iii.   The process of identifying the exact electronically stored information on a

       storage medium that are necessary to draw an accurate conclusion is a dynamic process.

       Electronic evidence is not always data that can be merely reviewed by a review team and

       passed along to investigators. Whether data stored on a computer is evidence may

       depend on other information stored on the computer and the application of knowledge

       about how a computer behaves. Therefore, contextual information necessary to

       understand other evidence also falls within the scope of the warrant.

               iv.    Further, in finding evidence of how a device was used, the purpose of its

       use, who used it, and when, sometimes it is necessary to establish that a particular thing is


                                                14
8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 16 of 22 - Page ID # 16



 not present on a storage medium.

        v.       Nature of examination. Based on the foregoing, and consistent with Rule

 41(e)(2)(B), the warrant I am applying for would permit the examination of the device

 consistent with the warrant. The examination may require authorities to employ

 techniques, including but not limited to computer-assisted scans of the entire medium,

 that might expose many parts of the device to human inspection in order to determine

 whether it is evidence described by the warrant.

        vi.      Manner of execution. Because this warrant seeks only permission to

 examine a device already in law enforcement’s possession, the execution of this warrant

 does not involve the physical intrusion onto a premises. Consequently, I submit there is

 reasonable cause for the Court to authorize execution of the warrant at any time in the

 day or night.



                                      _____________________________
                                      JOHN D. HALLOCK
                                      Special Agent
                                      Federal Bureau of Investigation



                                      Subscribed and sworn before me on
                                            20 day of August, 2019
                                      this ____


                                      _________________________________
                                      SUSAN M. BAZIS
                                      United States Magistrate Judge




                                         15
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 17 of 22 - Page ID # 17



                                      ATTACHMENT A

                                 ITEMS TO BE SEARCHED


       The electronic device, specifically cellular telephones, to be searched, are described as

follows:

       i.     A Black Samsung Flip Phone, with Federal Communications Commission (FCC)

Identification Number A3LSMB311V, currently located at the FBI Omaha Division Property

Room, 4411 South 121st Court, Omaha, Nebraska 68137.



       ii.    A Black LG Flip Phone, with International Mobile Equipment Identity (IMEI)

Number 359926-08-730746-1, currently located at the FBI Omaha Division Property Room,

4411 South 121st Court, Omaha, Nebraska 68137.



       iii.   A Black LG Flip Phone, with International Mobile Equipment Identity (IMEI)

Number 354104-08-685359-7, currently located at the FBI Omaha Division Property Room,

4411 South 121st Court, Omaha, Nebraska 68137.




                                                1
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 18 of 22 - Page ID # 18



                                       ATTACHMENT B

                                    ITEMS TO BE SEIZED

       The items to be seized from above-listed electronic devices are the following:



       i.      All text messages, e-mails, or other electronic communications related to Bank

Robbery, including all electronic communications related to the specific locations of

commercial banks and credit unions to include directions and photographs;

       ii.     Any information related to other co-conspirators (including names, addresses,

telephone numbers, or any other identifying information);

       iii.    All bank records, checks, credit card bills, account information, and other

financial records;

       iv.     Information reflecting the location of the telephone.

       v.      Evidence of user attribution showing who used or owned the devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.




                                                 2
                      8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 19 of 22 - Page ID # 19
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District
                                                         __________      of Nebraska
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.     8:19MJ395
       Three Cell Phones, a Samsung Flip Phone, a LG Flip Phone          )
      IMEI Number ending 730746-1, a LG Flip Phone IMEI Number           )
        ending 685359-7, all more fully described in Attachment A        )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Nebraska
(identify the person or describe the property to be searched and give its location):

      Three Cell Phones, a Samsung Flip Phone, a LG Flip Phone IMEI Number ending 730746-1, a LG Flip Phone IMEI Number
      ending 685359-7, all more fully described in Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                September 3, 2019        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Susan M. Bazis                      .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:             8-20-19 at 4:26 p.m.
                                                                                                       Judge’s signature

City and state:              Omaha, Nebraska                                               Susan M. Bazis, U.S. Magistrate Judge
                                                                                                     Printed name and title
                      8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 20 of 22 - Page ID # 20
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   8:19MJ395
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 21 of 22 - Page ID # 21



                                      ATTACHMENT A

                                 ITEMS TO BE SEARCHED


       The electronic device, specifically cellular telephones, to be searched, are described as

follows:

       i.     A Black Samsung Flip Phone, with Federal Communications Commission (FCC)

Identification Number A3LSMB311V, currently located at the FBI Omaha Division Property

Room, 4411 South 121st Court, Omaha, Nebraska 68137.



       ii.    A Black LG Flip Phone, with International Mobile Equipment Identity (IMEI)

Number 359926-08-730746-1, currently located at the FBI Omaha Division Property Room,

4411 South 121st Court, Omaha, Nebraska 68137.



       iii.   A Black LG Flip Phone, with International Mobile Equipment Identity (IMEI)

Number 354104-08-685359-7, currently located at the FBI Omaha Division Property Room,

4411 South 121st Court, Omaha, Nebraska 68137.




                                                1
     8:19-mj-00395-SMB Doc # 1 Filed: 08/20/19 Page 22 of 22 - Page ID # 22



                                       ATTACHMENT B

                                    ITEMS TO BE SEIZED

       The items to be seized from above-listed electronic devices are the following:



       i.      All text messages, e-mails, or other electronic communications related to Bank

Robbery, including all electronic communications related to the specific locations of

commercial banks and credit unions to include directions and photographs;

       ii.     Any information related to other co-conspirators (including names, addresses,

telephone numbers, or any other identifying information);

       iii.    All bank records, checks, credit card bills, account information, and other

financial records;

       iv.     Information reflecting the location of the telephone.

       v.      Evidence of user attribution showing who used or owned the devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.




                                                 2
